                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

PAMELA WIGNALL

               Plaintiff,

vs.
                                                              Case No. 19-1232-DDC
ANDREW M. SAUL,
Acting Commissioner of Social Security,

            Defendant.
___________________________________

                                MEMORANDUM AND ORDER

       On September 4, 2019, plaintiff filed a Complaint against the Commissioner of the Social

Security Administration. Doc. 1. Her complaint seeks judicial review under 42 U.S.C. §§

405(g) and 1382(c) of a decision of the Commissioner of the Social Security Administration

denying benefits. Id. at 1–2. Plaintiff also has moved for leave to file this action in forma

pauperis. Doc. 4. She has submitted an affidavit of financial status supporting her request. Id. at

2–7.

       Under 28 U.S.C. § 1915(a)(1), the court may authorize a person to commence an action

without prepayment of fees after the submission of an affidavit demonstrating an inability to pay.

The court has broad discretion to grant or deny permission to proceed in forma pauperis. United

States v. Garcia, 164 F. App’x 785, 786 n.1 (10th Cir. 2006). But the court cannot act arbitrarily

or deny an application on erroneous grounds. Id. “‘[T]o succeed on a motion to proceed [in

forma pauperis], the movant must show a financial inability to pay the required filing fees . . . .’”

Id. (quoting Lister v. Dep’t of the Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005)).

       After reviewing plaintiff’s financial affidavit, the court finds that plaintiff has made a

sufficient showing that she is unable to pay the required filing fees. The court thus grants
plaintiff’s request for leave to file this action without payment of fees, costs, or security under 28

U.S.C. § 1915(a)(1).

       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s Motion for

Leave to Proceed In Forma Pauperis (Doc. 4) is granted. The Clerk shall prepare a summons

under Federal Rule of Civil Procedure 4 on plaintiff’s behalf. The Clerk shall issue the summons

to the United States Marshal or Deputy Marshal, who the court appoints under Federal Rule of

Civil Procedure 4(c)(3), to effect service.

       IT IS SO ORDERED.

       Dated this 9th day of September, 2019, at Kansas City, Kansas.

                                                       s/ Daniel D. Crabtree
                                                       Daniel D. Crabtree
                                                       United States District Judge




                                                  2
